Citation Nr: 0334871	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for a service-
connected stomach disability (diverticula).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision that granted 
service connection, and assigned an initial zero percent 
(noncompensable) rating for diverticula, effective February 
8, 2001.  The veteran perfected an appeal of the initial 
rating assigned.

In November 2002, the veteran canceled a scheduled hearing 
before RO personnel.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant of service 
connection, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999), 
as explained below.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.

2.  Since the February 8, 2001 effective date of the grant of 
service connection, the veteran's service-connected stomach 
disability (diverticula) has been manifested primarily by 
reports of cramping, a burning sensation and stomach pain, 
all relieved with medication.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
diverticula have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.113, and 4.114, 
Diagnostic Codes 7319 and 7327 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the January 2002 rating decision, the June 2002 
statement of the case, and the January 2003 supplemental 
statement of the case, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with his 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit information 
and evidence.  

The Board also finds that an April 2002 letter of the RO 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO, among other things, again notified the veteran of the 
information and evidence needed to establish the claim for a 
higher initial evaluation, and requested that the veteran 
provide information, and, if necessary, authorization, to 
enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claim on appeal.  

The Board acknowledges that in the April 2002 letter, the RO 
requested that the veteran furnish information and/or 
evidence pertinent to the claim on appeal within 60 days, 
whereas the governing statutory provides for a response 
period of one year.  See 38 U.S.C.A. § 5103.  In a recent 
decision, the United States Court of Appeals for the Federal 
Circuit invalidated the less than one year (30-day) response 
period contained in 38 C.F.R. § 3.159(b)(1), as inconsistent 
with 38 U.S.C. § 5103(b)(1).  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Board, nevertheless, finds no violation of the 
notification provisions of 38 U.S.C.A. § 5103(b)(1) that 
would affect the outcome of the decision in this case.  As 
the record clearly reflects, the veteran has undergone VA 
examination in connection with the claim, and numerous VA 
treatment records (the only identified source of treatment 
for the veteran's disability) has been associated with the 
claims file.  As this evidence provides a sufficient basis 
upon which to evaluate the claim, VA's duty to assist has 
been met.  See 38 U.S.C.A. § 5103A.  Significantly, since the 
RO's April 2002 letter, more than a year has passed without 
the submission or identification of any pertinent medical 
evidence not of record, and there has otherwise been no 
indication whatsoever, from either the veteran or his 
representative, that there is any outstanding pertinent 
evidence to obtain.  In fact, the veteran has twice waived 
60-day due process periods (for submission of additional 
evidence and/or argument following issuance of the January 
2003 and July 2003 supplemental statements of the case), 
requesting that his case be immediately forwarded to the 
Board.

Under these circumstances, the Board finds that there is no 
prejudice in going forward with a decision in the appeal, as 
any failure on VA's part in its duty to notify the veteran is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

II.  Factual Background

The veteran's service medical records show no history of a 
stomach disability reported at the time of enlistment 
examination in August 1972; on examination, the veteran's 
abdomen and stomach was clinically evaluated as normal.  
Treatment reports dated December 1974, January 1975 and 
August 1975 shows that the veteran complained of abdominal 
and stomach cramps.  The impression in January 1975 was 
gastroenteritis, however the August 1975 report ruled out 
gastroenteritis.  On separation examination of September 
1975, there was no complaints or any treatment or diagnosis 
of a stomach disease.

VA medical records from February 2000 to March 2001 show that 
the veteran was treated for abdominal pain.  A February 2000 
report showed that the veteran was seen with complaints of 
upper abdomen pain, generally in the epigastric right upper 
quadrant region, but occasionally in the left upper quadrant.  
The pain was worse upon arising in the morning and was 
relieved with eating.  The pain usually occurred during the 
day and it was associated with nausea, vomiting, melena, and 
he denied gastroesophageal reflux disease symptoms.  The 
examination of the veteran's abdomen showed normal bowel 
sounds and no organomegaly or tenderness.  The assessments 
were epigastric and right upper quadrant, and consider peptic 
disease.  On an upper gastrointestinal study of March 2000, 
the veteran's stomach filled well and appeared normal.  On 
the initial upright views of the stomach, fluid was present 
suggesting gastric hypersecretions, which could also 
represent food particles.  The veteran's gastric fundus near 
the gastroenteritis junction had an irregular appearance and 
did not distend well.  The distal gastric antrum and pyloric 
channel are was deformed and appeared narrow.  The numerous 
findings of the stomach could be further evaluated with 
gastroscopy.  The impression was several abnormal findings in 
the stomach.  A January 2001 reports showed that the 
veteran's abdomen was soft not tender, not distended and he 
had active bowel sounds.

On VA examination of November 2001, the veteran reported 
treatment in 1977 for abdominal cramps on the left side.  The 
veteran reported having peptic ulcer disease since service.  
The veteran reported that he started having abdominal pain 
while on active duty and that he was treated.  He also 
reported that he had upper gastrointestinal series, which 
showed ulceration.  He reported that he was recently admitted 
to the hospital about a year ago for abdominal pain.  The 
veteran's weight was stable.  An examination of the abdomen 
revealed that it was soft, there was tenderness in the 
epigastric and duodenal area, there was no liver or spleen 
palpable, and there was no ventral hernia or mass.  The 
assessment was that the veteran had small duodenal 
diverticula, he was helicobacter pylori positive, suggestive 
of gastritis and he had hepatitis C. 

On VA examination of December 2001, the veteran was shown to 
have small duodenal diverticula and that it was related to 
his service-connected bowel in 1974.

VA treatment records from March 2002 to December 2002 show 
that the veteran had a history of abdominal pain.  A 
treatment record of March 2002 shows that the veteran had a 
30-year history of intermediate abdominal pain.  The veteran 
had a good appetite and had lost some weight.  A treatment 
record of May 2002 shows that the veteran complained of 
gastroesophageal reflux disease and abdominal pain with 
nausea uncontrolled despite titration of Zantac.  The 
veteran's weight was 157 pounds and was noted as stable.  A 
treatment record of November 2002 shows that the veteran 
complained of less than optimal efficacy of Aciphex for 
gastroesophageal reflux disease, postprandial acid 
indigestion, he was taking it with food erroneously, and 
there was no nausea, vomiting or abdominal pain.  The 
veteran's weight was 160 pounds. 

In connection with a November 2002 informal conference with 
an RO decision review officer, the veteran requested an 
evaluation of at least 50 percent for cramping, a burning 
sensation and stomach pain.  The veteran reported that he 
only worked here and there and lost his last job because of 
his stomach.  He added that his stomach interfered with his 
sleep and he had to get up at night because of it.  The 
veteran reported that his daily activities were restricted by 
his stomach problems and that he had recently lost 10 pounds.  
He also reported that he continued to receive treatment at 
the VA Medical Center in Columbia, South Carolina and that 
his latest treatment was November 2002.

III.  Analysis

The veteran is seeking an increased initial evaluation for 
his service-connected stomach disability.  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue in 
this case involves a rating assigned in connection with a 
grant of service connection, the Board will follow the 
guidance of the Fenderson case in adjudicating the claim.

38 C.F.R. § 4.113 provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7200-7348.  
Section 4.114 provides that ratings under codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code, which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under Diagnostic Code (DC) 7327 diverticula is to be rated as 
irritable colon syndrome, peritoneal adhesions, or colitis, 
ulcerative, depending upon the predominant disability 
picture.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2003). 

The RO has assigned an initial zero percent evaluation under 
38 C.F.R. § 4.114, Diagnostic Codes (DC) 7319, pursuant to 
which irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), is rated.  Under that diagnostic code, a 
severe disability, with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a 30 percent disability rating; a moderate 
disability, with frequent episodes of bowel disturbance with 
abdominal distress, warrants a 10 percent rating; and a mild 
disability, with disturbances of bowel function with 
occasional episodes of abdominal distress, warrants a 0 
percent rating.

In the present case, the objective medical evidence cited to 
above, which consists of VA treatment reports and the report 
of VA examination, does not show diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress, or frequent episodes of bowel disturbance 
with abdominal distress.  Rather, the evidence shows that, 
since the February 8, 2001 effective date of the grant of 
service connection, the veteran has had cramping, a burning 
sensation and stomach pain, all of which are relieved by 
medication.  While the veteran alleges that he has lost 10 
pounds, the objective medical evidence does not confirm this.  
On the contrary, the medical evidence shows that the 
veteran's weight was stable on VA examination of November 
2001 and again on treatment record of May 2002, and that 
examiners noted that the veteran actually gained weight 
between treatment in May 2002 and November 2002.  

Under these circumstances, the Board finds that an initial 
compensable rating under DC 7819 is not warranted.  Moreover, 
in the absence of evidence of symptoms consistent with 
peritoneal adhesions or ulcerative colitis, there is no basis 
for evaluating the veteran's condition under any alternative 
diagnostic code.  

For all the foregoing reasons, the Board must conclude that a 
compensable rating for the veteran's service-connected 
stomach disability (diverticula) is not warranted at any 
point since the effective date of the grant of service 
connection for that condition.  In reaching this decision, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial compensable rating for service-connected stomach 
disability (diverticula) is denied.


                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



